                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRIGHID BAUER,                                        :               No. 3:18cv779
             Plaintiff                                :
                                                      :               (Judge Munley)
               v.                                     :
LACKAWANNA COUNTY d/b/a                               :
LACKAWANNA COUNTY                                     :
SHERIFF’S DEPARTMENT AND                              :
DEPUTY CHAS VALENZA                                   :
individually and in his official                      :
capacity as Deputy for the                            :
Lackawanna County Sheriff’s                           :
Department                                            :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is a motion to dismiss and a motion for a

more definite statement filed by the defendants in this civil rights action. The

motions have been briefed and the matter is ripe for disposition.

Background

       On August 9, 2016, Plaintiff Brighid Bauer (hereinafter “plaintiff”) operated

her vehicle on Montage Mountain Road to attend a sporting event at PNC Field

in Moosic, Pennsylvania. (Doc. 7, Am. Compl. ¶ 6). As the plaintiff approached

the entrance to the stadium, she attempted to merge into traffic to make a left

turn into PNC Field when Defendant Deputy Chas Valenza—who was directing

traffic—stopped her. (Id. ¶¶ 9-10).
       The plaintiff alleges that although Defendant Deputy Valenza had allowed

the vehicle in front of her to turn left, he prohibited the plaintiff from doing so.

(Id.) When the plaintiff told Defendant Deputy Valenza that she had just been

informed that she would be able to make the left into PNC Field, Defendant

Valenza allegedly responded, “you’ll drive straight or I’m arresting you.” (Id. ¶

14).

       In response to Defendant Valenza’s statement, the plaintiff replied, “what

will I be arrested for?” (Id. ¶ 15). After the plaintiff’s reply, Defendant Deputy

Valenza allegedly instructed the plaintiff to place her vehicle in park. (Id. ¶ 16).

He then opened the car door, grabbed the plaintiff’s left arm, and proceeded to

pull the plaintiff out of the vehicle. (Id. ¶¶ 16-18). Continuing to grab the

plaintiff’s arm, Defendant Deputy Valenza proceeded to arrest the plaintiff. (Id. ¶

20). When another police officer allegedly approached the scene, Defendant

Deputy Valenza ultimately decided not to issue the plaintiff a citation and

subsequently released her from his custody. (Id. ¶¶ 23-26). As a result of being

pulled out of the vehicle, the plaintiff alleges that Defendant Deputy Valenza

injured her neck and left shoulder. (Id. ¶ 39).

       The next day, the plaintiff spoke with Defendant Lackawanna County

Sheriff’s Department’s Chief Deputy Jim Boland regarding Defendant Deputy

Valenza’s actions. (Id. ¶ 29). On August 17, 2016, the plaintiff again spoke with

                                            2
Boland concerning her complaint against Defendant Valenza. (Id. ¶ 30). Boland

advised the plaintiff that if she did not drop her complaint, he would find

something to cite her for. (Id. ¶ 31).

      Based on these facts, on April 11, 2018, the plaintiff initiated this lawsuit

against Defendant Deputy Valenza in his individual and official capacity and

Lackawanna County. (Doc. 1). The Amended Complaint raises the following

three causes of action: Count 1, Excessive Force pursuant to 42 U.S.C. § 1983

and Pennsylvania Law against Defendant Deputy Valenza; Count 2, Excessive

Force Pursuant to 42 U.S.C. § 1983, against Defendant Lackawanna County;

and Count 3, Assault and Battery, against all defendants. (Doc. 7). On June 1,

2018, the defendants filed the instant motion to dismiss and motion for a more

definite statement. (Doc. 9). The parties briefed their respective positions

bringing the case to its present posture. (Id.)

Jurisdiction

      As this case is brought pursuant to 42 U.S.C. § 1983 for civil rights

violations, we have jurisdiction under 28 U.S.C. § 1331 (“The district courts shall

have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.”). We have supplemental jurisdiction over the state

law claims pursuant to 28 U.S.C. § 1367.




                                           3
Legal Standard

      The defendants filed their motion to dismiss the plaintiff’s amended

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

When a 12(b)(6) motion is filed, the sufficiency of the allegations in the complaint

is tested. Granting the motion is appropriate if, accepting as true all the facts

alleged in the complaint, the plaintiff has not pleaded “enough facts to state a

claim to relief that is plausible on its face,” or put another way, “nudged [his or

her] claims across the line from conceivable to plausible.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The Third Circuit interprets Twombly to

require the plaintiff to describe “enough facts to raise a reasonable expectation

that discovery will reveal evidence of” each necessary element of the claims

alleged in the complaint. Phillips v. County of Allegheny, 515 F.3d 224, 234 (3d

Cir. 2008) (quoting Twombly, 550 U.S. at 556). Moreover, the plaintiff must

allege facts “justifying moving the case beyond the pleadings to the next stage of

litigation.” Id. at 234-35.

      The issue is whether the facts alleged in the complaint, if true, support a

claim upon which relief can be granted. In deciding a 12(b)(6) motion, the court

must accept as true all factual allegations in the complaint and give the pleader

the benefit of all reasonable inferences that can fairly be drawn therefrom, and

view them in the light most favorable to the plaintiff. Morse v. Lower Merion Sch.

                                          4
Dist., 132 F.3d 902, 906 (3d Cir. 1997). To decide a motion to dismiss, a court

generally should consider only the allegations in the complaint, exhibits attached

to the complaint, matters of public record, and documents that form the basis of a

claim. See In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d.

Cir. 1997); Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993).

Discussion

      Defendants Deputy Valenza and Lackawanna County collectively move to

dismiss the Amended Complaint asserted against them. The defendants argue

the following: that all claims against Defendant Valenza in his official capacity

should be dismissed; that the Pennsylvania state law claim for excessive force

alleged against Defendant Deputy Valenza should be dismissed; that the

excessive force claim against Defendant Lackawanna County should be

dismissed; that the assault and battery claim against Lackawanna County should

be dismissed; and that the prayer for injunctive relief should be dismissed. The

plaintiff concedes to: dismissal of Defendant Deputy Valenza in his official

capacity as an officer; dismissal of the plaintiff’s prayer for injunctive relief; and




                                           5
dismissal of the plaintiff’s excessive force claim against Defendant Deputy

Valenza under Pennsylvania state law.1

         Thus, the remaining issues are whether the court should dismiss Count 2’s

section 1983 claim and Count 3’s assault and battery claim of the plaintiff’s

complaint against Defendant Lackawanna County for failure to state a claim and

whether the court should grant the defendants’ motion for a more definite

statement. We will begin with the defendants’ motion to dismiss.

    I.     Motion to Dismiss

         a. Count 2 against Lackawanna County

         Count 2 of the complaint alleges that Defendant Lackawanna County

acquiesced to the use of excessive force through its elected Sheriff and the

leadership of the Sheriff’s Department. (Doc. 7, ¶ 57). Defendant Lackawanna

County contests whether it should be dismissed as a separate entity from the

Sheriff’s Department—whose actions allegedly violated the plaintiff’s

constitutional rights—and whether the plaintiff sufficiently pled an excessive force

claim against it. We will first address whether Lackawanna County should be

dismissed as a separate entity from the Sheriff’s Department.



1
  Although the defendants urge us to dismiss these claims with prejudice, we will
dismiss without prejudice because the facts could change as the parties proceed
through discovery.

                                          6
        1. Whether Lackawanna County should be dismissed because it is a
           separate entity from the Sheriff’s Department.

      Here, the plaintiff alleges that the members of the Sheriff’s Department

used excessive force against her. Defendant Lackawanna County argues that it

should be dismissed as a party because it is the Sheriff’s Department, not the

County, which allegedly used excessive force, and the county is not an entity

connected with the Sheriff’s Department. The County’s argument lacks merit.

      The Sheriff’s Department is not a separate entity from the County. The

Pennsylvania Constitution explicitly states that sheriffs are county officers. See

PA. CONST. art. IX, § 4 (“County officers shall consist of . . . sheriffs”). In fact,

when a sheriff’s department is alleged to have violated a person’s constitutional

rights, it is the County which must be sued. The Sheriff’s Department is a unit of

Lackawanna County government. As such, it does not have an independent

corporate existence and is not a person that can be sued under section 1983.

See Garcia v. County of Bucks, Pa., 155 F. Supp. 2d 259, 263 n.4 (citing

Bonenberger v. Plymouth Twp., 132 F.3d 20, 26 n. 4 (3d Cir. 1997) (“As in past

cases, we treat the municipality and its police as a single entity for purposes of

section 1983 liability.”).




                                            7
      Accordingly, the plaintiff has named the correct party in suing the County

for alleged wrongdoing by the Sheriff’s Department. The County’s position is

utterly meritless, and this portion of the motion to dismiss will be denied.

       2. Excessive Force

      After deciding that Defendant Lackawanna County should not be dismissed

as a separate entity, we must now analyze the plaintiff’s excessive force claim

against the county. Defendant Lackawanna County alleges that the plaintiff has

failed to allege sufficient facts to state a claim for excessive force against

Lackawanna County. (Doc. 9). We disagree with the defendant.

      To obtain a judgment against a municipality under § 1983, a plaintiff must

prove that the municipality itself supported the violation of the rights alleged.

Monell v. Dept. of Soc. Servs. Of New York, 436 U.S. 658, 694 (1978). Section

1983 liability attaches to a municipality when “execution of a government’s policy

or custom, whether made by its lawmakers or by those whose edicts or acts may

fairly be said to represent official policy, inflicts the injury that the government as

an entity is responsible under § 1983.” Id. (emphasis added).

      “In either of these cases it is incumbent upon a plaintiff to show that a

policymaker is responsible either for the policy or, through acquiescence, for the

custom.” Hennessy v. Santiago, 708 A.2d 1269, 1274 (Pa. Super. Ct. 1998).

(emphasis added). The United States Supreme Court has held that “municipal

                                           8
liability may be imposed for a single decision by municipal policymakers,” for acts

that the municipality has officially sanctioned. Pembaur v. City of Cincinnati, 475

U.S. 469, 480 (1986).

      Here, when accepting all factual allegations in the plaintiff’s Amended

Complaint as true and in a light most favorable to the plaintiff, the pleadings

indicate that Defendant Lackawanna County, in doing business as a Lackawanna

County Sheriff’s Department, acquiesced, supported, and sanctioned Defendant

Valenza’s alleged aggressive and physical contact with the plaintiff by failing to

train and discipline Defendant Valenza for his inappropriate use of force. (Doc. 7

¶¶ 34-35). Defendant Lackawanna County’s Deputy Sheriff Boland further

acquiesced to Defendant Valenza’s use of excessive force by threatening the

plaintiff with manufactured charges if she would not drop the citizen complaint

against Defendant Valenza. (Doc. 7 ¶¶ 27-35).

      The plaintiff’s allegations raise a reasonable expectation that discovery

could reveal evidence of acquiescence to excessive force. As such, the plaintiff

has pled sufficient facts to justify moving the plaintiff’s claim to the next stage of

litigation. We will deny Defendant Lackawanna County’s motion to dismiss the

plaintiff’s excessive force claim in Count 2.




                                           9
      b. Count 3—Assault and Battery

      Next, Defendant Lackawanna County moves to dismiss the plaintiff’s

assault and battery claim against it. Defendant Lackawanna County asserts that

the plaintiff has failed to state a claim for assault and battery under a respondeat

superior theory. We disagree with Defendant Lackawanna County.

      An employer is liable for the acts of its employee, which are committed

during and within the scope of the employee’s employment. Lunn v. Yellow Cab

Co., 169 A.2d 103, 104 (Pa. 1961). It has long been settled that the liability of

the employer may extend even to intentional or criminal acts committed by the

employee. See Pilipovich v. Pittsburgh Coal Co., 172 A. 136 (Pa. 1934).

      Pennsylvania courts have articulated certain factors in determining whether

an employee’s actions are within the scope of employment. Conduct of a servant

is within the scope of employment if:

      a)    it is of the kind he is employed to perform;
      b)    it occurs substantially within the authorized time and space limits;
      c)    it is actuated, at least in part, by a purpose to serve the master, and
      d)    if force is intentionally used by the servant against another, the use of
           the force is not unexpectable by the master.

Fitzgerald v. McCutcheon, 410 A.2d 1270, 1272 (Pa. Super. 1979).

      Here, based on the facts alleged in the amended complaint, the plaintiff has

sufficiently alleged that Defendant Deputy Valenza was acting within the scope of

his employment. (Doc. 7, ¶ 9). The plaintiff’s complaint indicates that Defendant


                                           10
Valenza was on duty while performing his duties directing traffic under the

direction of his employer Defendant Lackawanna County, therefore, acting within

the scope of his employment. (Id.) The plaintiff alleges in her complaint that

while Defendant Deputy Valenza was acting within the scope of his employment,

he grabbed her arm in the process of arresting her without justification. (Id. ¶¶

16-18). We can also infer that a county that manages a sheriff’s department can

expect that its officers at some point will intentionally exercise force when

appropriate. Consequently, Defendant Valenza’s conduct is of the kind he is

employed to perform. The plaintiff has sufficiently pled that Defendant Valenza

was acting within the scope of his employment when he used force by grabbing

the plaintiff’s arm. (Doc. 7 ¶ 16-18). Defendant Lackawanna County could be

liable for the intentional torts of its employee Defendant Valenza.

      We find that the plaintiff’s pleadings are enough to allege an assault and

battery claim under a respondeat superior theory. The plaintiff’s assault and

battery allegations give Defendant Lackawanna County fair notice of what the

claim is and the grounds upon which it rests. Twombly, 550 U.S. at 570 (citing

Conley v. Gibson, 355 U.S. 41, 47 (1957)). We will deny Defendant Lackawanna

County’s motion to dismiss this claim.




                                         11
   II.      Motion for a More Definite Statement

         Finally, Defendants Valenza and Lackawanna County move for a

more definite statement pursuant to Federal Rule of Civil Procedure Rule 12(e),

which provides that a party may move for a more definite statement where the

pleading is “so vague or ambiguous that the party cannot reasonably prepare a

response.” FED. R. CIV. P. 12(e).

         Here, Defendants Valenza and Lackawanna County move for a more

definite statement regarding all claims alleged against them. (Doc. 9). As stated

above, it is our view that the plaintiff has pled sufficient facts regarding these

claims. Defendants Valenza and Lackawanna County have failed to provide any

rationale for a more definite statement. We will, therefore, deny the defendants’

motion.

Conclusion

         For the reasons set forth above, we find that the plaintiff has sufficiently

alleged excessive force and assault and battery claims against Defendant

Lackawanna County. Therefore, we will deny the defendants’ motion to dismiss

and motion for a more definite statement. Per the plaintiff’s agreement,

Defendant Valenza—in his official capacity—will be dismissed from this case, the

plaintiff’s prayer for injunctive relief will be dismissed, and the plaintiff’s excessive




                                            12
force claim under Pennsylvania state law will be dismissed. An appropriate order

follows.



Date: January 9, 2019                        BY THE COURT:



                                             s/ James M. Munley
                                             JUDGE JAMES M. MUNLEY
                                             United States District Court




                                      13
